PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MERIDITH KIRKPATRICK; SUSAN
KIRKPATRICK,
Plaintiffs-Appellants,

v.

LENOIR COUNTY BOARD OF
EDUCATION; DOUG JAMES, Doctor,
Superintendent of the Lenoir
County Schools, in his official
                                                                     No. 99-1609
capacity; J. OLIVER SMITH, Chairman
of the Lenoir County Board of
Education, in his official capacity;
LARRY JENKINS, Director of
Exceptional Children's Program,
individually and in his official
capacity,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Greenville.
Terrence W. Boyle, Chief District Judge.
(CA-97-168-4-BO)

Argued: April 5, 2000

Decided: June 20, 2000

Before WIDENER and TRAXLER, Circuit Judges, and
Joseph R. GOODWIN, United States District Judge for the
Southern District of West Virginia, sitting by designation.

_________________________________________________________________

Affirmed by published opinion. Judge Goodwin wrote the opinion, in
which Judge Widener and Judge Traxler joined.
COUNSEL

ARGUED: Stacey Bice Bawtinhimer, LAW OFFICE OF STACEY
B. BAWTINHIMER, New Bern, North Carolina, for Appellants.
Edwin Maurice Braswell, Jr., WALLACE, MORRIS & BARWICK,
P.A., Kinston, North Carolina, for Appellees.

_________________________________________________________________

OPINION

GOODWIN, District Judge:

This appeal presents the question of whether an action brought in
federal district court pursuant to the Individuals with Disabilities Edu-
cation Act ("IDEA"), 20 U.S.C. § 1400, et seq., by a party aggrieved
by a state administrative agency decision is an original civil action or
an appeal. For the reasons stated herein, we find that such an action
is an original civil action governed by the Federal Rules of Civil Pro-
cedure. Accordingly, we affirm the district court's decision.

I.

In July 1996, Susan Kirpatrick, on behalf of her daughter Meridith,
filed a special education due process petition in North Carolina
against the Lenoir County Board of Education ("Board") pursuant to
the IDEA. She alleged that the Board violated Meridith's rights as a
child with a disability by failing to provide her with a free appropriate
public education as required by federal and state law. The petition
sought the following: a free appropriate public education for Meridith
through the development of an individualized education plan ("IEP"),
reimbursement for the cost of three independent educational evalua-
tions ("IEEs") performed by private specialists, and reimbursement
for the cost of Meridith's private school tuition.

After a hearing, a Lenoir County administrative law judge ("the
ALJ") agreed that Meridith was in need of specialized educational
services and ordered the Board to develop an IEP for her. The ALJ,
however, denied reimbursement for the IEEs and for the private
school tuition. On appeal, the state review officer affirmed the ALJ's

                     2
order for development of an IEP and the ALJ's denial of private
school tuition reimbursement. The state review officer, however,
reversed the ALJ as to the IEEs and ordered the Board to reimburse
the Kirkpatricks $3,388. In that order, the state review officer also
notified both parties that "[a]ny party aggrieved by this decision may
institute a civil action in State or Federal court as provided by 20
U.S.C. 1415 and G.S. 115C-116 [N.C.] within 30 days after receipt
of this decision."

On September 24, 1997, the last day of the thirty-day period, the
Kirkpatricks filed a complaint in the Eastern District of North Caro-
lina against the Board and defendants Dr. Doug James, J. Oliver
Smith, and Larry Jenkins, who are officers of the Board. The Kirkpat-
ricks sought reimbursement of the private school tuition costs. The
Board did not file an action within the thirty day period. Instead, after
receiving the Kirkpatricks' complaint, the Board filed a document
styled "Answer and Appeal." That pleading sought a judgment deny-
ing the Kirkpatricks reimbursement for the IEEs.

The Kirkpatricks moved to dismiss the action filed by the Board on
the ground that it was merely an untimely appeal. 1 On February 4,
1998, the district court denied the motion, characterizing the Board's
"Answer and Appeal" as a compulsory counterclaim under Rule 13(a)
of the Federal Rules of Civil Procedure that relates back to the date
upon which the Kirkpatricks filed the original claim. The district
_________________________________________________________________
1 The IDEA, like many other federal statutes, does not contain a spe-
cific statute of limitations. When Congress has not established a cause of
action for a federal claim, federal courts may "borrow" one from an anal-
ogous state statute of limitations so long as it does not frustrate the pur-
poses of the federal claim. See Del Costello v. International Bhd. of
Teamsters, 462 U.S. 151, 158 (1983). The Kirkpatricks argue that under
North Carolina law, a party must appeal a decision of the state review
officer within thirty days of receipt of the decision. See N.C. Gen. Stat.
§ 115c-116(k) (1999) ("Any party aggrieved by the decision of the
Review Officer may institute a civil action in State court within 30 days
after receipt of the notice of the decision or in federal court as provided
in 20 U.S.C. § 1415."). The Board, however, argues that even if the court
characterizes the action as an appeal, North Carolina's three year statute
of limitations found at section 1-52(16) of the General Statutes of North
Carolina is the appropriate limitations period.

                     3
court then considered the merits of the claim and counterclaim. The
district court ordered the development of an IEP, but denied the Kirk-
patricks reimbursement for the IEEs and private schooling costs. The
Kirkpatricks now appeal the district court's decision to reach the mer-
its of the Board's claim.

The Kirkpatricks argue that the district court erred when it charac-
terized the Board's "Answer and Appeal" as a compulsory counter-
claim filed pursuant to Rule 13(a) of the Federal Rules of Civil
Procedure instead of characterizing it as an untimely appeal. The cen-
tral issue on appeal is therefore whether an action filed in federal dis-
trict court pursuant to the IDEA is an original civil action, for which
a counterclaim would be permitted, or whether the action is more
accurately characterized as an appeal, such that the other party would
have to file an additional appeal within the prescribed period in order
to preserve its claims. For the reasons discussed below, we conclude
that actions filed in federal court pursuant to the IDEA are original
civil actions.

II.

Congress enacted the IDEA "to ensure that all children with dis-
abilities have available to them a free appropriate public education
that emphasizes special education and related services designed to
meet their unique needs and prepare them for employment and inde-
pendent living." 20 U.S.C. § 1400(d)(1)(A); see Gadsby v. Grasmick,
109 F.3d 940, 942 (4th Cir. 1997). The IDEA requires all states
receiving federal funds for education to provide to each child with a
disability between the ages of three and twenty-one a free appropriate
public education that is designed specifically to meet that child's
needs. See 20 U.S.C. § 1412(a)(1)(A).

The IDEA provides very little by the way of substantive standards
to determine whether a child is receiving a free appropriate public
education. See Board of Educ. v. Rowley, 458 U.S. 176, 189 (1982).
However, the statute provides specific procedural safeguards to the
parents of a child with a disability. See generally 20 U.S.C. § 1415.
Under the IDEA, parents who are dissatisfied with a school district's
IEP may file a grievance. See id. § 1415(b)(6). Following the filing
of a grievance, a state or local educational agency conducts a hearing

                     4
to evaluate the disabled student's IEP. See id. § 1415(f)(1). Section
1415(g), entitled "Appeal," states that following the hearing,

          any party aggrieved by the findings and decision rendered
          in such a hearing may appeal such findings and decision to
          the State educational agency. Such agency shall conduct an
          impartial review of such decision. The officer conducting
          such review shall make an independent decision upon com-
          pletion of such review.

Id. § 1415(g) (emphasis added).

A party that is unsatisfied with the state review officer's decision
has further recourse in either federal or state court. See id.
§ 1415(i)(2)(A). The Kirkpatricks, dissatisfied with the state review
officer's decision, sought such recourse by initiating this action in the
district court.

A.

In determining whether the Kirkpatricks' action pursuant to
§ 1415(i)(2)(A) was an "original action" or an "appeal," we must first
look to the language of the statute. See United States v. Sheek, 990
F.2d 150, 152-53 (4th Cir. 1993) ("Statutory construction must begin
with the language of the statute and the court should not look beyond
that language unless there is ambiguity or unless the statute as liter-
ally read would contravene the unambiguously expressed legislative
intent gleaned from the statute's legislative history."). Section
1415(i)(2)(A) states:

          Any party aggrieved by the findings and decision[of the
          local or state administrative agency], shall have the right to
          bring a civil action with respect to the complaint presented
          pursuant to [section 1415], which action may be brought in
          any State court of competent jurisdiction or in a district
          court of the United States without regard to the amount in
          controversy.

20 U.S.C. § 1415(i)(2)(A)(emphasis added).

                     5
Thus, as an initial matter, the statute makes specific reference to a
"civil action," not an "appeal." The drafters clearly knew the distinc-
tion between a civil action and an appeal. While the statute explicitly
affords an aggrieved party a right to appeal from the local educational
agency to a state review officer, see id.§ 1415(g), it explicitly gives
an aggrieved party who has exhausted his administrative remedies the
right to "bring a civil action" in federal or state court. Id.
§ 1415(i)(2)A). This distinction appears to have been deliberate.
When the House of Representatives first passed the predecessor stat-
ute to the IDEA, the language provided for appeals to be taken from
both the initial local agency and the state review officer's decision.
That language was dropped, however, and replaced with the present
statutory language, which grants the aggrieved party the right to
"bring a civil action" following the state review officer's decision. See
U.S. Code Cong. & Admin. News 1480, 1501, 1503 (1975); see also
Tokarick v. Forest Hills Sch. Dist., 665 F.2d 443, 448 (3d Cir. 1981).

B.

Additionally, evidence received by a district court and the remedies
available are more akin to an original civil action. From a procedural
standpoint, courts hearing a case on appeal are limited to reviewing
the record that has been developed below. Conversely, a district court
hearing an action brought pursuant to 20 U.S.C.§ 1415(i)(2)(A) may
consider evidence in addition to the record developed in the adminis-
trative proceeding. Section 1415(i)(2)(B) provides that in addition to
considering such records, the court "shall hear additional evidence at
the request of a party."2
_________________________________________________________________
2 The entire text of Section 1415(i)(2)(B) provides that:

          In any action brought under this paragraph, the court -

          (i) shall receive the records of the administrative proceed-
          ings;

          (ii) shall hear additional evidence at the request of a party;
          and

          (iii) basing its decision on the preponderance of the evi-
          dence, shall grant such relief as the court determines is
          appropriate.

Id. § 1415(i)(2)(B).

                       6
In addition, while § 1415(i)(2)(B) instructs district courts to "re-
ceive the records of the administrative proceeding," district courts are
not limited to the parameters of the remedies issued by the state
administrative agency below. In fact, the statute explicitly authorizes
district courts to exercise their discretion and"grant such relief as the
court determines is appropriate." See 20 U.S.C. § 1415(i)(2)(B).

Thus, a district court does not simply affirm, reverse, or vacate the
decision of the state administrative agency. Instead, it offers its own
independent de novo review and conclusion. If the district court fash-
ions a different remedy, that remedy is imposed by the district court
itself as an enforceable order.

C.

Despite the clear statutory language, the manner in which district
courts evaluate the "records of the administrative proceedings" has led
some courts to conclude that an action initiated pursuant to 20 U.S.C.
§ 1415(i)(2)(A) should be characterized as an"appeal" instead of as
an "original civil action." In fact, at least one district court in this cir-
cuit has characterized IDEA claims as appeals and cross-appeals. See
Fritschle v. Andes, 25 F. Supp. 2d 699, 702 (D. Md. 1998) (granting
motion to dismiss purported counterclaim on statute of limitations
grounds because it was "in reality an appeal of an adverse administra-
tive agency decision").

The confusion has occurred because although courts are statutorily
required to conduct an independent review of the administrative
record, several courts, including this court, have adopted a judicial
construct that is deferential to the state administrative agency. For
example, this circuit requires courts to give deference to the findings
of the administrative hearing officer and has held that "administrative
findings in an IDEA case `are entitled to be considered prima facie
correct.'" Hartmann v. Loudoun County Bd. of Educ., 118 F.3d 996,
1000-01 (4th Cir.), cert. denied, 522 U.S. 1046 (1998) (quoting Doyle
v. Arlington County Sch. Bd., 953 F.2d 100, 105 (4th Cir. 1991)).

The simple fact that a district court might assign greater weight to
the state administrative findings is irrelevant for purposes of deter-
mining whether the court should characterize the action as an "ap-

                      7
peal" or as an "original civil action." 3 The judicially-imposed
deferential standard of review is merely a recognition that state educa-
tional administrative agencies possess a level of expertise and famil-
iarity with educational standards and medical information regarding
disabilities. Although federal courts may defer to the state review
officer's decision and thus give the proceedings an appellate attribute,
the manner of review does not convert IDEA actions into appeals in
the face of explicitly clear statutory language that they are original
civil actions.4

D.

This conclusion is not inconsistent with court decisions that have
_________________________________________________________________
3 The bill originally passed by the House of Representatives contained
a highly deferential standard of review provision stating that the federal
district court must adopt the decision of the state administrative agency
unless the decision was not supported by substantial evidence. See U.S.
Code Cong. & Admin. News 1480, 1501, 1503 (1975). Before enact-
ment, however, that language was changed to the proof by a preponder-
ance of the evidence language now contained in the current statute. Id.
4 Courts frequently use appellate-type language when deciding cases
pursuant to 20 U.S.C. § 1415(i)(2)(A). For example, in this case, the dis-
trict court's memorandum opinion reaching the merits of the dispute par-
adoxically states, "[t]his matter is before the Court on cross-appeals,"
whereas in the earlier order denying the motion to dismiss, the district
court described the Board's "Answer and Appeal" as a responsive plead-
ing that asserted a counterclaim. Because of the judicially-imposed defer-
ence and the quasi-appellate nature of IDEA actions, there appears to be
confusion as to the exact nature of the IDEA proceedings before the dis-
trict courts. Out of convenience and expediency, many courts use lan-
guage suggesting that they are affirming or reversing the decision of the
state administrative agency. Several courts also indicate that the matter
is before the court on cross-appeals or cross-motions for summary judg-
ment despite the fact that there are clearly disputed issues of material
fact. As we conclude, IDEA actions are original civil actions that should
typically be disposed of by motions for judgment. To the extent that fed-
eral courts have used terminology such as "review," "appeal," "upheld,"
or "vacated," that terminology is not appropriate in a strict legal sense.
The lack of precision by courts, however, does not convert what are
clearly original civil actions into impermissible cross-system appeals.

                    8
characterized IDEA actions as administrative appeals for the purpose
of determining which statute of limitations should apply. Like many
federal statutes, the IDEA does not prescribe a limitation period for
the actions allowed pursuant to 20 U.S.C. § 1415(i)(2)(A). Conse-
quently, federal courts must adhere to the "borrowing" doctrine,
which requires a federal court to borrow from the state the most anal-
ogous state statute of limitation. See Del Costello v. International
Bhd. of Teamsters, 462 U.S. 151, 158 (1983). Some courts have anal-
ogized IDEA actions to appeals from administrative agencies in
adopting a short statute of limitations period. See, e.g., Livingston
Sch. Dist. Nos. 4 and 1 v. Keenan, 82 F.3d 912, 916 (9th Cir. 1996)
(applying Montana's thirty day statute of limitations applicable to
judicial review of administrative appeals); Dell v. Board of Educ., 32
F.3d 1053, 1060 (7th Cir. 1994) (applying 120 day statute of limita-
tions for judicial review of administrative decisions); Amann v. Town
of Stow, 991 F.2d 929, 932 (1st Cir. 1993) (applying limitations
period that governed civil actions seeking judicial review of state
agency decisions); Spiegler v. District of Columbia, 866 F.2d 461,
465-66 (D.C. Cir. 1989) (applying limitations period for petitions for
review of agency action). But see Schimmel by Schimmel v. Spillane,
819 F.2d 477, 482-83 (4th Cir. 1987) (applying Virginia's one year
statute of limitations for personal actions for which no limitations
period is prescribed instead of thirty day limitations for appealing
from decision of state agency).

Although we need not determine the appropriate statute of limita-
tions in this case for reasons discussed below, the court notes that
there is nothing inconsistent in holding that a§ 1415(i)(2)(A) action
is an original civil action yet borrowing the state statute of limitations
applicable to judicial review of administrative agency actions.5 In
such a case, the statute of limitations governs when the action must
_________________________________________________________________
5 To the extent the Kirkpatricks suggest that, for any claim filed under
20 U.S.C. § 1415 challenging the decision of a North Carolina review
officer, the appropriate limitations period is thirty days, see N.C. Gen.
Stat. § 115c-116(k), their argument is, in all likelihood, foreclosed by cir-
cuit precedent. In Schimmel, we refused to apply a thirty-day limitations
period to an action filed in federal court under 20 U.S.C. § 1415 on the
grounds that such a short limitations period would undermine various
federal policies behind the Act. See Schimmel , 819 F.2d at 482-83.

                    9
be filed. The Federal Rules of Civil Procedure, however, govern the
proceedings before the district court.

E.

Finally, and perhaps most importantly, our system of federalism
dictates that courts characterize IDEA actions as original civil actions
instead of as appeals. Our judiciary is separated into two distinct sys-
tems: a state court system and a federal court system. In Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923), the Supreme Court estab-
lished a fundamental principle that governs any discussion in this
area. Lower federal courts lack jurisdiction to entertain appeals from
state court judgments because that power is reserved exclusively to
the United States Supreme Court. Id. at 416. Thus, cross-system
appeals from state courts to federal courts are not contemplated by
our system of federalism.

These principles also apply in the administrative realm. Although
judicial review of administrative agency action is a fixture of our
modern administrative state, generally federal courts review federal
agencies and state courts review state agencies. In Fairfax County
Redevelopment & Housing Auth. v. W.M. Schlosser Co. , 64 F.3d 155
(4th Cir. 1995), this court stated that "the district court is `a court of
original jurisdiction,' not `an appellate tribunal,' and thus, is without
jurisdiction `to review on appeal action taken administratively or judi-
cially in a state proceeding.'" Id. at 158 (quoting Chicago, Rock
Island & Pac. R.R. v. Stude, 346 U.S. 574, 581 (1954)); see Shamrock
Motors, Inc. v. Ford Motor Co., 120 F.3d 196, 200 (9th Cir. 1997)
("[t]he prospect of a federal court sitting as an appellate court over
state administrative proceedings is rather jarring and should not be
quickly embraced as a matter of policy."); Armistead v. C&M Trans.,
Inc., 49 F.3d 43, 47 (1st Cir. 1995) ("As courts of original jurisdic-
tion, federal district courts sitting in diversity jurisdiction do not have
appellate power."); Hameetman v. City of Chicago, 776 F.2d 636, 640
(7th Cir. 1985) ("Federal courts have no general appellate authority
over state courts or state agencies.").6
_________________________________________________________________
6 The court recognizes that there is a debate surrounding the meaning
of the United States Supreme Court case City of Chicago v. International

                    10
With these principles in mind, it is clear that an IDEA action filed
in federal district court must be characterized as an original "civil
action" instead of an "appeal." Congress's authorization of a federal
court action after state administrative remedies have been exhausted
does not represent a departure from the long-established principles of
federalism. Rather, the procedural scheme established by the IDEA
reveals Congress's intent to provide aggrieved persons with an exter-
nal check on the state administrative action. As the Third Circuit in
Tokarick stated,

          in providing for independent court review, Congress appar-
          ently intended to create an external check to guard against
          possible procedural deficiencies or institutional pressures
          inherent in the educational administrative system. Rather
          than affirming, reversing or remanding an agency decision,
          courts are required to decide upon an educational placement
          which conforms to their understanding of the aims and
          terms of the Education Act.

Tokarick, 665 F.2d at 451 (emphasis added).

Thus, while a federal district court may review a state review offi-
cer's decision and even defer to that decision, the federal district court
does not sit as an appellate court. Federal district courts are courts of
limited, original jurisdiction with no power to sit as appellate tribu-
nals over state court or administrative proceedings. Federal district
courts cannot directly supervise and supplant state administrative
action by affirming, reversing, or modifying administrative decisions.
_________________________________________________________________

College of Surgeons, 522 U.S. 156 (1997), and whether that case autho-
rizes cross-system appeals. City of Chicago, however, merely holds that
district courts can exercise supplemental jurisdiction over state claims
that call for deferential on-the-record review of state administrative find-
ings when the district court already possesses original jurisdiction over
another claim. That decision does not reach so far as to convert a civil
action predicated on a comprehensive federal regime into an appeal from
a state administrative agency simply because the court may conduct the
civil action in a manner that contains appellate characteristics.

                     11
III.

Having concluded that an action filed in federal district court pur-
suant to the IDEA is an original civil action, we need not decide
whether North Carolina's thirty day or three year statute of limitations
applies in this case. Because it is an original civil action, the proceed-
ings in an IDEA case are governed by the Federal Rules of Civil Pro-
cedure. Pursuant to the Federal Rules, civil actions are initiated by a
complaint and responded to by an answer, counterclaim, or motion to
dismiss.

Thus, the Board's response was an answer and compulsory coun-
terclaim. Pursuant to Rule 13(a) of the Federal Rules of Civil Procedure,7
the Board's counterclaim was compulsory because it arises from the
same administrative hearing and review officer's decision, involves
the same child and school district, and evokes consideration of the
same law. In this circuit a compulsory counterclaim relates back to
the time of the filing of the plaintiff's complaint. See Burlington
Indus. v. Milliken & Co., 690 F.2d 380, 389 (4th Cir. 1982) (holding
that "the institution of plaintiff's suit tolls or suspends the running of
the statute of limitations governing a compulsory counterclaim").8
Because the Kirkpatricks timely filed the IDEA action, the Board's
counterclaim relates back to the date of the original filing. Therefore,
the counterclaim was timely regardless of whether the statute of limi-
tations governing this matter was thirty days or three years.
_________________________________________________________________

7 Rule 13(a) of the Federal Rules of Civil Procedure states:

          A pleading shall state as a counterclaim any claim which at the
          time of serving the pleading the pleader has against any opposing
          party, if it arises out of the transaction or occurrence that is the
          subject matter of the opposing party's claim and does not require
          for its adjudication the presence of third parties of whom the
          court cannot acquire jurisdiction.

8 In North Carolina, compulsory counterclaims also relate back to the
time of the filing of the original complaint. See In Re Gardner, 202
S.E.2d 318, 323-24 (N.C. Ct. App. 1974) (citing Brumble v. Brown, 71
N.C. 513 (1874)).

                     12
IV.

For the reasons given, we affirm the judgment of the district court.

AFFIRMED

                    13